Title: John Gilbank to the American Commissioners, 28 November 1778
From: Gilbank, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honourable Gentlemen.
Nantes 28. Nov. 1778
I had the honour of writing to you the 17th. inst. but having reced no Answer take the Liberty to inform You that the Ship I expect to go in to America is expected here hourly—Mr. Livingstone being arrived by Land to day.
Without your compliance with my former request I cannot go with him in which Case I can’t think any blame can fall on me.
Capt. Joiner is now in Paris of whom may be inquired what Rank I bear & what Regiment I belong to.
Mr. Livingstone sails in 6 days at farthest after his Ships arrival here, which only wait for a Wind.
I shall hope, Gentlemen, not be treated with so much Contempt, as not to be favoured with an Answer Which I think my Station entitles me at least to expect.
I am Honourable Gentlemen Your most obedt. hble Servt
Jno. Gilbank1st. Lieut. &c.
 
Addressed: Aux Honorables / Les Honbles. B. Franklin, A. Lee, et J. Adams, Esqrs. / Plenipotentaires deputès / des treize Etats unìs / de l’Amerique / a Paissy / près de Paris
Notations in different hands: Gillbank 28 Nov. 78 / Mr gilbank
